Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 1, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141659(44)(46)(50)                                                                                      Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141659
  v                                                                COA: 290936
                                                                   Allegan CC: 07-015359-FC
  RONALD CARL ROSE,
             Defendant-Appellant.
  ___________________________________

         On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  May 11, 2011 of the time for filing their brief on appeal is granted. The motion by the
  University of Michigan School of Social Work Family Assessment Clinic and others for
  leave to file a brief amicus curiae is considered and it is granted. The motion by the
  Attorney General for leave to participate in oral argument and to the extension of seven
  minutes of the time allotted to plaintiff-appellee is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 1, 2011                      _________________________________________
                                                                              Clerk